Order entered August 15, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01540-CV

                                STEVEN V. TIPPS, Appellant

                                               V.

                               PURPLE TREE, LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04540-B

                                           ORDER
       Before the Court is appellant’s August 13, 2019 second motion for an extension of time

to file his brief on the merits. He requests a forty-eight hour extension of time “through August

14, 2019.” As of today’s date, appellant has not tendered his brief. Accordingly, we DENY

appellant’s motion as moot.

       On the Court’s own motion, we ORDER appellant to file his brief on the merits by

August 26, 2019, and caution him that failure to do so may result in dismissal of this appeal for

want of prosecution without further notice. See TEX. R. APP. P. 38.8(a)(1).

                                                      /s/   BILL WHITEHILL
                                                            JUSTICE